Title: From George Washington to the United States Senate, 11 November 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
[Philadelphia] United StatesNovember 11th 1791.

I nominate the following persons to fill the offices annexed to their names respectively—namely—
Nathaniel Rogers, to be Marshal of the New-Hampshire District; vice John Parker, deceased.
Alexander Moore, to be Surveyor of the Port of West Point, in Virginia; vice John Spotswood Moore, who has resigned his appointmt.
Charles Brown, to be Collector of the Port of George Town, in South Carolina; vice John Cogdell, who has resigned his appointment.

Go: Washington

